DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF CORRECTION
This Notice of Allowability has been amended to correct the inadvertent omission of claim 11 from the listing of canceled claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian K. Dutton, #47,255, on 5/12/21.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 3, 4 and 11 have been canceled.

Claim 5 has been rejoined.

Claims 1, 6, 7 and 12-14 have been amended as follows:

CLAIM 1. (Currently amended) A flexible connection pipe for a cryocooler comprising:
a connection hose that comprises:
a flexible pipe which is provided with a pipe end portion, and
a flexible tube provided with a tube end portion coming into close contact with the pipe end portion and being inserted into the flexible pipe; and
a connection adapter that is configured to connect the connection hose to a constituent element of the cryocooler,
wherein the connection adapter comprises:
a through-hole that is adjacent to the tube end portion and fixed to the pipe end portion,
an outer surface that surrounds the through-hole, and
a first screw portion is formed on the outer surface,
wherein an inner surface of a tip end of the pipe end portion is provided with a second screw portion that corresponds to the first screw portion,
wherein the first screw portion is screwable into the second screw portion in a manner that fixes the connection adapter onto the connection hose,
wherein the flexible pipe comprises a bellows-shape inner surface provided with a plurality of protruding portions and a plurality of recess portions arranged alternately, and
wherein the flexible tube comprises a tube outer surface that comes into contact with the plurality of protruding portions, and the connection hose is provided with a cavity that is formed between the plurality of recess portions and the tube outer surface.

CLAIM 6. (Currently amended) A cryocooler comprising:
a compressor;
an expander that is disposed to be separated from the compressor; and
a flexible connection pipe that is configured to connect the compressor to the expander,
wherein the flexible connection pipe comprises:
a connection hose that includes a flexible pipe and a flexible tube, the flexible pipe being provided with a first pipe end portion and a second pipe end portion, the flexible tube being provided with a first tube end portion and a second tube end portion respectively coming into close contact with the first pipe end portion and the second pipe end portion and being inserted into the flexible pipe,
a first connection adapter that is configured to connect the connection hose to the compressor, the first connection adapter including a through-hole, being adjacent to the first tube end portion, and being fixed to the first pipe end portion, and
a second connection adapter that is configured to connect the connection hose to the expander, the second connection adapter including a through-hole, being adjacent to the second tube end portion, and being fixed to the second pipe end portion,
wherein each of the first connection adapter and the second connection adapter comprises an outer surface that surrounds the through-hole, and a first screw portion is formed on the outer surface, 
wherein an inner surface of a tip end of the pipe end portion is provided with a second screw portion that corresponds to the first screw portion, 
,
wherein the flexible pipe comprises a bellows-shape inner surface provided with a plurality of protruding portions and a plurality of recess portions arranged alternately, and
wherein the flexible tube comprises a tube outer surface that comes into contact with the plurality of protruding portions, and the connection hose is provided with a cavity that is formed between the plurality of recess portions and the tube outer surface.

CLAIM 7. (Currently amended) A cryocooler comprising:
a cold head;
a valve unit that is disposed to be separated from the cold head; and
a flexible connection pipe that is configured to connect the cold head to the valve unit,
wherein the flexible connection pipe comprises:
a connection hose that includes a flexible pipe and a flexible tube, the flexible pipe being provided with a first pipe end portion and a second pipe end portion, the flexible tube being provided with a first tube end portion and a second tube end portion respectively coming into close contact with the first pipe end portion and the second pipe end portion and being inserted into the flexible pipe,
a first connection adapter that is configured to connect the connection hose to the cold head, the first connection adapter including a through-hole, being adjacent to the first tube end portion, and being fixed to the first pipe end portion, and
,
wherein each of the first connection adapter and the second connection adapter comprises an outer surface that surrounds the through-hole, and a first screw portion is formed on the outer surface,
wherein an inner surface of a tip end of the pipe end portion is provided with a second screw portion that corresponds to the first screw portion,
wherein the first screw portion is screwable into the second screw portion in a manner that fixes the connection adapter onto the connection hose,
wherein the flexible pipe comprises a bellows-shape inner surface provided with a plurality of protruding portions and a plurality of recess portions arranged alternately, and
wherein the flexible tube comprises a tube outer surface that comes into contact with the plurality of protruding portions, and the connection hose is provided with a cavity that is formed between the plurality of recess portions and the tube outer surface.

CLAIM 12. (Currently amended) The flexible connection pipe for a cryocooler according to claim 1[[ 11]],
wherein a pressure of a gas in the cavity is lower than a pressure of a working gas in the flexible tube.

CLAIM 13. (Currently amended) The flexible connection pipe for a cryocooler according to claim 1[[ 11]],


CLAIM 14. (Currently amended) The flexible connection pipe for a cryocooler according to claim 1[[ 11]],
wherein the flexible connection pipe is provided with a gas vent port for discharging a gas from the cavity to the outside of the connection hose.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679